Citation Nr: 1714899	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-11 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran's appeal was previously remanded by the Board in October 2015 and February 2016 for further development.  The matter is now back before the Board.      

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while in service. 

2.  There is no competent evidence of bilateral hearing loss in service, manifestations of sensorineural hearing loss within one year following the Veteran's discharge from service, or of a nexus between the post-service bilateral hearing loss disability and service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2016).
       

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Compliance

As noted in the Introduction, the Board remanded the Veteran's claims in February 2016 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim for an addendum opinion with adequate rationale regarding the etiology of the Veteran's bilateral hearing loss.  The RO obtained the requested opinion in April 2016 and then readjudicated the Veteran's claim in a June 2016 Supplemental Statement of the Case (SSOC).  The Board finds that the RO substantially complied with the 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  

The Veteran was afforded two VA audiological examinations in association with his service connection claim for bilateral hearing loss in March 2015 and November 2015.  An addendum opinion was obtained in April 2016.  When viewed together, the two examination reports and addendum opinion are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Merits of the Service Connection Claim

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303 (b).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309 (a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature; hence, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

A decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303 (b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has bilateral hearing loss related to noise exposure during service.  Specifically, he has reported that his hearing loss currently causes him difficulties hearing in noisy environments, group situations, and from distances. 

The service treatment records are silent for any complaints, diagnoses of, or treatment for, hearing-related problems in service.  The Veteran's hearing was within normal limits for VA purposes on his May 1966 enlistment examination, and he did not report any hearing trouble on his corresponding May 1966 Report of Medical History.  Similarly, the Veteran's hearing was within normal limits on his May 1968 separation examination, and he did not report any hearing trouble on his corresponding May 1968 Report of Medical History.

Post-service VA treatment records indicate that in May 1989, the Veteran experienced limitations or restrictions of the left ear, but did not wear hearing aids at the time.  The records also indicate that by February 1999, the Veteran was wearing hearing aids in each ear.

The Veteran was afforded a VA examination in March 2015.  The Veteran reported trouble hearing and understanding others.  He reported having the television volume loud.  The Veteran noted that he had a post-service history of noise exposure related to heavy equipment and worked as a truck driver after his military service.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  He noted that he had reviewed the Veteran's claims file and that the Veteran's hearing loss did not exist prior to service.  The examiner opined that the Veteran's hearing loss was not as least as likely as not caused by or a result of an event in military service.  He noted that the Veteran's hearing thresholds at the time of entrance and separation were within normal limits and explained, citing medical literature, that a noise induced hearing loss will not progress once it is stopped.

In an August 2015 statement, the Veteran's representative noted that the March 2015 examiner opined that the Veteran's hearing loss was less likely than not related to service because of the lack of hearing related complaints during service, and the Veteran's normal hearing upon discharge.  Citing the Harvard Medical School Journal of Neuroscience, the representative asserted that noise induced hearing loss can be delayed by months and can progress by years and that hearing loss can temporarily rebound after significant noise exposure only to decline again.  See the August 2015 representative statement.  

The Veteran underwent another VA examination in November 2015.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner noted that the Veteran's military occupational specialty (MOS) had been as a Light Truck Driver with a moderate probability for noise exposure and that the Veteran's civilian occupation had been as a truck driver for 25 years.  He noted that the Veteran denied ear pathology, familial hearing loss, and recreational noise.  The examiner found that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  He opined that based on a comparison of the Veteran's in-service hearing examinations, both of which were normal for VA purposes, the Veteran's current bilateral hearing loss was less likely than not caused by or is a result of in-service noise exposure. 

Pursuant to the Board's February 2016 remand, an addendum opinion was obtained from the November 2015 VA examiner.  In the April 2016 addendum opinion, the examiner again opined that the Veteran's bilateral hearing loss was less likely than not because of his military noise exposure.  He noted that the Veteran's separation examination provided documentation of "very normal" hearing sensitivity that went unchanged from the Veteran's entrance examination.  The examiner explained that because the Veteran had normal pure tone threshold hearing sensitivity at separation from service, it was unlikely that his bilateral hearing loss was related to or started in service.  Further, the examiner pointed to the Veteran's occupation as a tractor-trailer driver for 25 years and stated that it was most likely that the Veteran's hearing loss began with or during his post-service employment.  In regard to the medical literature presented by the Veteran's representative, the examiner explained that current medical literature does not support the theory of "delayed onset of hearing loss from noise exposure."  

Upon a careful review of the evidence above, the Board finds that the competent and reliable evidence of record is against a finding of service connection for bilateral hearing loss.  

Based upon review of the record, it is conceded that the Veteran indeed had noise exposure during service.  However, the medical evidence of record indicates that his bilateral hearing loss is not related to service.  In that regard, the evidence does not show that the Veteran's current sensorineural hearing loss was initially sustained during service, manifest within one year of his separation from service, or resulted from an event or injury that occurred during his active duty service.

Concerning in-service disease, the Veteran's service treatment records do not reflect that the Veteran had a hearing loss disability for VA compensation purposes at any point during his period of service.  None of the service audiometric results demonstrated findings of a hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  

The evidence also does not show that the Veteran's bilateral hearing loss was manifest within one year from his separation from service.  In this regard, the first evidence of hearing loss after service was in a May 1989 VA treatment record indicating limitations or restrictions with the left ear.  Given the absence of hearing test results during the one year period following service, there is simply no basis in the record for determining that the Veteran's bilateral hearing loss was manifest to a compensable degree within one year from his separation from service in August 1968.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Finally, the evidence does not show that the Veteran's bilateral hearing loss is related in any way to his active duty service.  As noted above, the Veteran's hearing upon entry and separation from service was normal, and there was no threshold shift in hearing during service.  Further, the only medical etiological opinions of record indicate that the Veteran's bilateral hearing loss is not related to service.  

In this regard, the March 2015 examiner found that the Veteran's bilateral hearing loss was not as least as likely as not caused by or a result of an event in military service.  He explained that records indicated normal hearing upon entry to and exit from active duty service and that noise induced hearing loss would not progress once it had stopped. 

The November 2015 examiner also found that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of in-service noise exposure.  In formulating his opinion, the examiner noted that both of the Veteran's in-service hearing examinations were normal for VA purposes and explained that because of the normal examination upon separation from service, it was more likely that the Veteran's hearing loss began with or during his 25-year post-service occupation as a tractor-trailer driver. 

The Board finds that these opinions were rendered following a review of all of the evidence contained in the claims file and they are not rebutted by any contrary medical opinions.

The Board has considered the Veteran's lay assertions that his hearing loss disability is related to his in-service noise exposure.  Although the Veteran is competent to attest to facts surrounding his claim, such as symptomatology he observed since service, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, while the Veteran may sincerely believe that his hearing loss disability is related to his in-service noise exposure and he is competent to report difficulty hearing over the years, he does not have medical training and his statements as to medical etiology are simply outweighed by the opinions of the VA examiners discussed above.
The weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a bilateral hearing loss disability is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
KRISTI L. GUNN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


